DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 March 2021, claims 1-15 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form.

Priority
The Examiner acknowledges the pending application is a continuation of U.S. Patent Application No. 14/920,749, filed 22 October 2015, which is a continuation of U.S. Patent Application No. 13/593,775, filed 24 August 2012, which is a division of U.S. Patent Application No. 10/315,160 (now U.S. 8,903,297), which claims priority from U.S. Provisional Patent Application No. 60/337,158, filed 10 December 2001, and has been afforded the earliest effective file date.


Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 September 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to the rejection of claims 1-3 and 5-15 are directed to amended features and have been incorporated into the rejection below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brichta et al (U.S. 5,884,310, issued 16 March 1999, and known hereinafter as Brichta) in view of Helland et al (U.S. 6,014,666, filed 28 October 1997, issued 11 January 2000, and known hereinafter as Helland) and in further view of Goodrich, Margaret et al (U.S. 6,516,326, filed 30 October 2000, and known hereinafter as Goodrich).


receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
Helland discloses a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 
Brichta is directed to distributed data integration. Helland is directed to run-time execution of an object management system for managing execution of software components in an object execution environment using a component context object to store intrinsic context properties related to an associated component. It would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature. 
The modified teachings of Brichta and Helland do not explicitly disclose generating a hierarchical view of the combined secured data, wherein the hierarchical view is associated with the software application; and providing the hierarchical view to the user via a web interface. 
Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is 
 
As per claim 6, Brichta teaches a system comprising: 
one or more processors; and 
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform a method comprising:
receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
Helland discloses a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 
Brichta is directed to distributed data integration. Helland is directed to run-time execution of an object management system for managing execution of software components in an object execution environment using a component context object to store intrinsic context properties related to an associated component. It would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature. 
The modified teachings of Brichta and Helland do not explicitly disclose generating a hierarchical view of the combined secured data, wherein the hierarchical view is associated with the software application; and providing the hierarchical view to the user via a web interface. 
Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is directed to distributed data integration. Both are analogous art, because they utilize raw data formats and therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland and with the further teachings of Goodrich to include the claimed feature with the motivation to improve management services technique.

As per claim 11, Brichta teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
receiving first data from a first application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.), the first data being in a first format that is native to the first application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application), and the first data comprising a client identifier and a matter identifier;
determining whether the first format is compliant with a format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the first format is compliant with the format standard, storing the first data in the first format in a centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the first format is not compliant with the format standard, converting the first data from the first format into a format that is compliant with the format standard and storing the converted first data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the first data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
receiving second data from a second application (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least second distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access), the second data being in a second format that is native to the second application (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a first distributed application.);
determining whether the second format is compliant with the format standard (Brichta, see column 2, lines 55-56, which discloses the source systems may include source databases that store data in disparate formats and file structures.); 
when the second format is compliant with the format standard, storing the second data in the second format in the centralized database (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least one or more distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.); 
when the second format is not compliant with the format standard, converting the second data from the second format into a format that is compliant with the format standard and storing the converted second data in the centralized database (Brichta, see column 2, lines 55-56 which discloses the source systems may include source databases that store data in disparate formats and file structures. Brichta, see column 2, lines 57 to column 3, line 15 discloses the transformation engine may transform (e.g. convert) the format of the second data into a common format. The Examiner presumes the common format is a format standard, otherwise the disparate data would not be accessible by other source systems that may have disparate source.);
combining the first data from the first application and the second data from the second application to generate a record that is defined by the client identifier and the matter identifier, wherein the record is accessible by the second application (e.g. Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.). 
Although Brichta discloses receiving first data from a first application and receiving second data from a second application, it does not expressly teach or suggest a first or second data comprising a client identifier and a matter identifier. 
Helland discloses a data comprising a client identifier and a matter identifier (e.g. Helland, see column 10, lines 24-27, discloses intrinsic properties such as client id, activity id, and a transaction reference.). 
Brichta is directed to distributed data integration. Helland is directed to run-time execution of an object management system for managing execution of software components in an object execution environment using a component context object to store intrinsic context properties related to an associated component. It would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland to include the claimed feature. 
The modified teachings of Brichta and Helland do not explicitly disclose generating a hierarchical view of the combined secured data, wherein the hierarchical view is associated with the software application; and providing the hierarchical view to the user via a web interface. 
Goodrich discloses generating a hierarchical view comprising a client view associated with the client identifier and a matter view associated with the matter Identifier, wherein (e.g. column 14, lines 1-20 discloses the graphical user interface generates various types of hierarchy that the user can display and edit the data in the preferred embodiment.);
at least a portion of the first data or at least a portion of the second data are displayed in the client view based on the first data and the second data being associated with the client identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies. The Examiner notes that a first data (‘ABC’) and second data (‘DEF’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a client identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23 );
the matter view is displayed as a second tier of the hierarchical view (Figure 23 illustrates a hierarchical view, in which a particular view, matter view is an intended use of segmenting a hierarchical view); and
at least a portion of the first data or at least a portion of the second data are displayed in the matter view based on the first data and the second data being associated with the matter identifier (Figure 23 illustrates a hierarchical view that includes a root tier ‘companies.’ The Examiner notes that a first data (‘Divisions EAST’) and second data (‘Division WEST’) are displayed in the client view. While the Applicant uses the term client identifier, the Examiner notes that a matter identifier is an intended use of an identifier, which is used to identify displayed data, as illustrated in Figure 23.); and 
providing the hierarchical view to the user via a web interface (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 
Goodrich is directed to integrating electrical power grid and related data from various proprietary raw data forms into a single maintainable database. Brichta is directed to distributed data integration. Both are analogous art, because they utilize raw data formats and therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Brichta with the teachings Helland and with the further teachings of Goodrich to include the claimed feature with the motivation to improve management services technique.

As per claims 2, 7, and 12, the modified teachings of Brichta, Heiland and Goodrich teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the format standard is Open Database Connectivity (ODBC) standard (Brichta, see Figure 1 and column 2, lines 45-58, which discloses source systems may include a source database that stores data in disparate formats and file structure and is accessed by a common database. See also column 2, lines 42-44, which discloses the distributed database system may comprise a plurality of source systems in communication with a common server, as depicted in Figure 1. The Examiner notes that one or more source database may include a second distributed application.). 

As per claims 3, 8, and 13, the modified teachings of Brichta, Heiland and Goodrich teaches the method of claim 1, the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein the second format is a proprietary format of the second application (Brichta, see column 4, lines 55-60, which discloses data is received from the source systems in a common format (e.g. portable) and file structure. Thus the common database allows users to access, summarize, and/or combine data that originated with the source systems into data that is more meaningful to them.). 

As per claims 9 and 14, the modified teachings of Brichta, HeSiand and Goodrich teaches the system of claim 6, and the non-transitory computer-readable medium of claim 11, respectively, wherein storing the first data and storing the second data comprises combining the first data and the second data (Brichta, see column 2, lines 65-67, which discloses the present invention extracts, transforms, and loads data (e.g. secures) from the disparate source databases (e.g. at least first distributed application) into a common server. The Examiner notes that loading, extracting, and transforming requires the step of data or data transfer for access.). 

As per claims 5 and 15, the modified teachings of Brichta, Heliand and Goodrich teaches the method of claim 1 and the non-transitory computer-readable medium of claim 11, respectively, wherein: 
the hierarchical view further comprises a project view and one or more of an event view or a task view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.); 
the project view is displayed at a third tier of the hierarchical view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.); and 
the one or more of the event view and the task view is displayed at a fourth tier of the hierarchical view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.). 

As per claim 10, , the modified teachings of Brichta, Heliand and Goodrich teaches the system of claim 6, wherein: 
the hierarchical view further comprises a project view and one or more of an event view or a task view (e.g. Goodrich, see column 5, lines 35-40, discloses using a graphical user interface with various hierarchical views.);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 14, 2021